DETAILED ACTION
The instant application having Application No. 15/763948 filed on 03/28/2018 is presented for examination by the examiner.

Claims 1, 8-11, 39, 42-43, 46-49 were amended. Claims 2, 4-7, 12-38, 40-41, 44-45 were cancelled. New claims 51-59 were added. Claims 1, 3, 8-11, 39, 42-43, 46-59 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.

Response to Argument
A new ground of rejections is provided to address Applicant’s Argument.

Allowable Subject Matters
Claims 8, 9, 10, 42, 46 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form including all of the limitations of the base claim and any intervening claims, and (ii) the double patenting rejection are overcome. Claims 11, 48, 49, 51-54, 47 are objected since they depend on claims 10, 42, 46 respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3, 8-11, 39, 42-43, 46-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,190,315 B2. Claims 1-26 of U.S. Patent No. 11,190,315 B2 disclose the limitations recited in claims 1, 3, 8-11, 39, 42-43, 46-59 of the instant application. 

Instant Application
US Patent 11,190,315 B2
Claim 1

A wireless device for a radio communication network, said wireless device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the wireless device to: 




receive, from  a network node, Radio Resource Control, RRC, and Downlink Control Information, DCI, control message signaling, wherein said RRC and DCI control message signaling comprises an RRC control message for configuring a set of possible relative timing choices and a DCI a control message for determining a relative timing from the configured set;” 

 determine the relative timing for sending a second transmission in response to said first transmission, the relative timing being determined from among  the configured set of relative timing choices, wherein said determining the relative timing for sending the second transmission is done according to the received DCI control message and based on a numerology



























 and send said second transmission in accordance with the determined relative timing wherein said second transmission is an uplink transmission that comprises feedback information related to a receipt of said data

Claim 1

A wireless device for a radio communication network, said wireless device being arranged for a communication mechanism, the wireless device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the wireless device to: 



receive, from another node, a control message indicating a relative timing, where said control message comprises Downlink Control Information, DCI, control message signaling; 

Claim 11 (1)

receive from the other node a Radio Resource Control, RRC, control message, wherein said RRC control message is for configuring a set of possible relative timing choices, wherein a DCI control message is for selecting from the configured set, and determine the relative timing for sending said second transmission from among the plurality of predetermined relative timing choices, wherein the determining said relative timing for sending said second transmission is done according to the received DCI control message

Claim 8 (1)

wherein the instructions, when executed by the processor, cause the wireless device to determine the relative timing taking into account information associated with one or more communicating conditions of said wireless device, where said one or more communicating conditions comprise a set of one or more physical layer settings.

Claim 9 (8)

wherein said set comprises at least a numerology.


Claim 1

determine the relative timing for sending a second transmission in response to said first transmission, the relative timing being  

and send said second transmission in response to the first transmission in accordance with the determined relative timing, where said second transmission is an uplink transmission that comprises feedback information related to a receipt of said data.

Claims 3, 8-11, 39, 42-43, 46-59
Claims 2-26 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 53, 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 53 recites the limitation “said information associated with the wireless device’s capability of supporting the one or more of the configured set of predetermined relative timing choices comprises information on one or more numerologies”. However, there is insufficient antecedent base for this limitation in the Appropriate correction is required.

Claim 54 recites the limitation “the information associated with the wireless device’s capability of supporting one or more of the configured set of predetermined relative timing choices when determining said relative timing for sending said second transmission”. However, there is insufficient antecedent base for this limitation in the claims. Based on the content of the claim, it appears that claim 54 should depend on claim 42 instead of claim 39. As such, for the purpose of examination Claim 54 is conceded depending on claim 42. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 39, 43, 55, 57, 58, 59 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2019/0239214 A1) (Supported by the specification of the provisional application 62/361515 (See at least p.44-45 of the specification filed on 07/13/2016 and at least p.43-44 of the English translation filed on 12/26/2018)).

claim 1, Yang discloses “A wireless device for a radio communication network, said wireless device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the wireless device to: receive a first transmission over a data channel, wherein said first transmission is a downlink transmission that comprises data;” as [(par. 0202), dynamic HARQ timing may be configured for both semi-static resource-based DL data transmission and dynamic resource-based DL data transmission. In this case, one candidate HARQ timing set may be commonly configured for the two DL data types, or independent (e.g., different) candidate HARQ timing sets may be set for the DL data types, respectively.] “receive, from  a network node, Radio Resource Control, RRC, and Downlink Control Information, DCI, control message signaling, wherein said RRC and DCI control message signaling comprises an RRC control message for configuring a set of possible relative timing choices and a DCI a control message for determining a relative timing from the configured set;” [(par. 0202), DL HARQ timing types may be considered: a semi-static timing type of applying one fixed HARQ timing configured through a higher layer signal (e.g., RRC signaling) and a dynamic timing type of configuring multiple candidate HARQ timings through RRC and indicating one of the configured timings through DCI.] “determine the relative timing for sending a second transmission in response to said first transmission, the relative timing being determined from among  the configured set of relative timing choices, wherein said determining the relative timing for sending the second transmission is done according to the received DCI control message and based on a numerology” [(par. 0202), DL HARQ timing types may be considered: a semi-static timing type of applying one fixed HARQ timing configured through a higher layer signal (e.g., RRC signaling) and a dynamic timing type of configuring multiple and send said second transmission in accordance with the determined relative timing wherein said second transmission is an uplink transmission that comprises feedback information related to a receipt of said data” [(par. 0202), dynamic HARQ timing may be configured for both semi-static resource-based DL data transmission and dynamic resource-based DL data transmission. In this case, one candidate HARQ timing set may be commonly configured for the two DL data types, or independent (e.g., different) candidate HARQ timing sets may be set for the DL data types, respectively.]

As per claim 3, Yang discloses “The wireless device according to claim 1,” as [see rejection of claim 1.] “wherein determining the relative timing takes into account information associated with one or more communicating conditions of said wireless device” [(par. 0202), dynamic HARQ timing may be configured for both semi-static resource-based DL data transmission and dynamic resource-based DL data transmission. In this case, one candidate HARQ timing set may be commonly configured for the two DL data types, or independent (e.g., different) candidate HARQ timing sets may be set for the DL data types, respectively.]

As per claims 39, 43, 59, as [see rejection of claim 1.]

As per claim 55, Yang discloses  “The method according to claim 39,” as [see rejection of claim 39.] “wherein determining the relative timing takes into account the received control message indicating the relative timing when determining said relative timing for sending said second transmission” [(par. 0202), dynamic HARQ timing may be configured for 

As per claim 57, Yang discloses “The method according to claim 39,” as [see rejection of claim 39.] “wherein said relative timing is expressed in terms of a given number of slots” [(par. 0196), multiple (e.g., N) combinations of a candidate DD reception delay and a candidate A/N transmission delay, i.e., DD-A/N delay pairs, may be configured through a higher layer signal (e.g., RRC signaling). For example, N DD-A/N delay pairs may be configured in a manner in which {DD delay value 1, A/N delay value 1} is configured as pair 1, {DD delay value 2, A/N delay value 2} is configured as pair 2, . . . , and {DD delay value N, A/N delay value N} is configured as pair N. The DD delay value and the A/N delay value may be set to differ among different pairs or set to the set to the same values for some pairs. In this condition, a specific pair (among the N DD-A/N delay pairs) may be indicated through DL grant DCI, and the UE may apply/use the DD delay and A/N delay set in the pair to perform DL data reception and A/N transmissions.]

As per claim 58, Yang discloses “The method according to claim 39,” as [see rejection of claim 39.] “wherein the relative timing choices are related to a time difference between receiving the first transmission and sending the second transmission” [(par. 0196), multiple (e.g., N) combinations of a candidate DD reception delay and a candidate A/N transmission delay, i.e., DD-A/N delay pairs, may be configured through a higher layer signal (e.g., RRC 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 50, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0239214 A1) in view of Pelletier et al. (US 2012/0113831 A1).

As per claim 50, Yang discloses “The wireless device according to claim 1,” as [see rejection of claim 1.] 
Yand does not explicitly discloses “wherein said first transmission is over a Physical Downlink Control Channel, PDCCH, and said second transmission is over a Physical Uplink Shared Data Channel, PUSCH”.

wherein said first transmission is over a Physical Downlink Control Channel, PDCCH, and said second transmission is over a Physical Uplink Shared Data Channel, PUSCH” as [(par. 0087), The WTRU then monitors the PDCCH for an activation command, i.e. a DCI containing the details of the DL assignment (number of physical resource blocks, modulation and coding scheme, etc), upon which reception is kept as a configuration of a HARQ process; this activation command additionally includes an index to the PUCCH resource to be used for the HARQ A/N feedback transmission and is also kept in the WTRUs configuration. When decoding a transport block on PDSCH, which transport block corresponds to a SPS assignment, the WTRU sends Ack/Nack on the configured PUCCH resource in a subsequent subframe (typically n+4 for a transport block received in subframe n).]

Yang et al. (US 2019/0239214 A1) and Pelletier et al. (US 2012/0113831 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pelletier’s teaching into Yang’s teaching. The motivation for making the above modification would be to allow the UE to determine a proper uplink resource for sending the HARQ A/N information. (Pelletier, par. 0087)

As per claim 56, as [see rejection of claim 50.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL:
Qualcomm, “PUCCH resources for multi-bit ACK and resource indexing”, R1-106342, Nov 15-19, 2010. (From Applicant’s IDS).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463